Case 1:19-cv-00029-JJM-LDA Document 8 Filed 03/04/19 Page 1 of 2 PageID #: 43



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND


 ANDREW J. SMITH, pro se,
     Plaintiff

 v.                                                             C.A. No. 1:19-cv-00029-JJM-LDA

 PETER F. NERONHA; and, GINA RAIMONDO,
      Defendants                                                    JURY TRIAL DEMANDED


             STATE DEFENDANTS' MOTION FOR EXTENSION OF TIME
                   TO RESPOND TO PLAINTIFF'S COMPLAINT

       NOW COME Defendants Peter F. Neronha, Rhode Island Attorney General ("Attorney

General") and Gina Raimondo, Governor of the State of Rhode Island ("Governor Raimondo")

(collectively, the "State" or "State Defendants") and request an additional ten (10) days or up to

and including March 15, 2019 to answer or otherwise respond to Plaintiff's Complaint (ECF No.

1). State Defendants request the additional time as the Complaint and exhibits are twenty-eight

(28) pages in length and involve significant procedural history, including a related divorce

proceeding pending before the Rhode Island Family Court, a related criminal matter pending

before the Rhode Island Superior Court, several related petitions for writs of certiorari to the

Rhode Island Supreme Court. Additionally, counsel requests the extension due to the press of

business in cases before the District Court and State courts.

       WHEREFORE, State Defendants pray that this motion for extension of time is granted and

the State Defendants given up to and including March 15, 2019 to file their responsive pleading to

the Complaint.




                                                 1
Case 1:19-cv-00029-JJM-LDA Document 8 Filed 03/04/19 Page 2 of 2 PageID #: 44



                                             Respectfully Submitted,

                                             PETER F. NERONHA, ATTORNEY GENERAL
                                             GINA RAIMONDO, GOVERNOR,
                                             by their attorney,

                                             PETER F. NERONHA
                                             ATTORNEY GENERAL

                                             /s/ Justin Sullivan
                                             Justin J. Sullivan, Esq. (#9770)
                                             Special Assistant Attorney General
                                             Rhode Island Office of the Attorney General
                                             150 S. Main St., Providence, RI 02903
                                             Tel: (401) 274-4400 | Ext. 2007
                                             jjsullivan@riag.ri.gov



                                CERTIFICATE OF SERVICE

        I hereby certify that on Monday, March 04, 2019 I filed the within document via the ECF
filing system and that a copy is available for viewing and downloading. I further certify that on
Monday, March 04, 2019 I mailed a true and accurate copy of the within document via U.S.
First Class mail, postage prepaid, to the following:

Andrew J. Smith, pro se (ID#152162)
Medium Security BR-5B
P.O. Box 8274
Cranston, RI 02920

                                                     /s/Justin Sullivan




                                                2
